Citation Nr: 0335442	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  03-02 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, and if so, whether the reopened claim 
should be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether the reopened claim should 
be granted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
December 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with her appeal the 
veteran testified at a hearing before the undersigned sitting 
in Portland, Oregon, in June 2003; a transcript of that 
hearing is associated with the claims file.  In August 2003, 
the veteran submitted additional evidence directly to the 
Board pertinent to her claims on appeal.  

By way of history, the Board notes that service connection 
for a left knee disorder and a low back disorder were denied 
by a July 1994 rating decision.  The veteran did not perfect 
an appeal and those determinations became final.  
38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. § 1103 (1994). 

The Board also notes that in the October 2001 rating decision 
on appeal, the RO treated the veteran's claims on a de novo 
basis as claims for secondary service connection.  Although 
the RO considered a new theory of entitlement not previously 
considered, the veteran's current claims are, in substance, 
the same as those considered in the 1994 decision, i.e., 
claims of entitlement to service connection for disability of 
the left knee and of the low back.  See Ashford v. Brown, 10 
Vet. App. 120 (1996).  Thus, as the record reflects prior 
final decisions denying service connection for a left knee 
disorder and a low back disorder, these issues are properly 
ones of materiality.  

To the extent that the RO has treated the secondary service 
connection theory of entitlement as separate claims on the 
merits, the Board notes that it is nonetheless required to 
consider the issue of finality herein, being without 
jurisdiction to address the issues on the merits absent the 
receipt of new and material evidence.  
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  The Court has indicated that when the Board 
addresses a question not considered by the RO, it must 
consider whether the veteran had notice of that issue and 
whether he would be prejudiced by lack of such notice.  Id. 
at 4; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
the instant case, in light of the Board's action below, 
reopening and granting the benefits sought, the Board 
concludes that the veteran is not prejudiced by such an 
action.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  In an unappealed July 1994 rating decision, the RO denied 
entitlement to service connection for a left knee disorder 
and for a low back disorder.  

3.  The evidence received subsequent to the July 1994 rating 
decision that denied entitlement to service connection for 
left knee and low back disorders includes evidence which is 
not duplicative or redundant of the evidence previously of 
record and which is so significant that it must be considered 
in order to fairly decide the merits of the claims.

4.  Diagnosed infrapatellar tendonitis of the left knee has 
been causally related to residuals impairment caused by the 
veteran's service-connected right knee disability.

5.  A sacroiliac joint dysfunction with muscle spasm has been 
causally related to residuals impairment caused by the 
veteran's service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for left knee and 
low back disabilities.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

2.  Infrapatellar tendonitis of the left knee was incurred as 
a result of service-connected patellofemoral pain syndrome of 
the right knee with synovitis.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

3.  A low back disability, diagnosed as sacroiliac joint 
dysfunction with muscle spasm, was incurred as a result of 
service-connected patellofemoral pain syndrome of the right 
knee with synovitis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003)).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

Since new and material evidence to reopen these claims is 
already of record, and insofar as the decision herein grants 
entitlement to service connection for both the disabilities 
claimed, no additional information or evidence is needed to 
substantiate the veteran's appeal.  

Analysis

The veteran's service medical records show that she was 
discharged with a diagnosis of chronic right patello-femoral 
pain syndrome.  By a July 1994 rating action, the RO 
initially denied service connection for a left knee 
disability and a low back disability.  The basis of the RO's 
decision as it pertained to the veteran's low back disability 
is unclear as a page from the rating decision is missing from 
the veteran's claims file.  As it pertains to the veteran's 
left knee disability, it appears that the basis of the denial 
is that there was no disability of the left knee found upon 
VA examination in January 1994.  The veteran was notified of 
the rating decision, but did not initiate an appeal.  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously before agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes that the regulations 
implementing the VCAA includes a revision of 38 C.F.R. 
§ 3.156(a).  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Hence, the Board will apply the version of 3.156(a) 
in effect at the time of the October 2001 denial (culminating 
in the current appeal); that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence added to the record since the July 1994 rating 
decision includes September 2001 and October 2002 VA 
examination reports and private treatment records from G. 
Baum, D.O.  The private and VA records both note the 
veteran's left knee and low back complaints and include 
diagnoses of current disorders affecting those areas.  

In particular, during an August 2001 private examination, the 
veteran reported that she fell in service injuring her right 
knee.  She indicated that in 1994, she began to develop left 
knee and low back pain.  Patella femoral compression revealed 
pain in the left knee.  There was tenderness at each side of 
the patella femoral joint on bent knee standing rotation.  
The veteran was able to squat and recover but with reported 
patella femoral pain.  The impression was bilateral 
chondromalacia patella.  Examination of the lumbar spine 
revealed a painful lower back with tenderness at the 
lumbosacrum.  The veteran was able to flex to 60 degrees and 
extend to 20 degrees.  The impression was a lumbar strain.  
The private physician opined that the veteran's right knee 
disorder, in particular difficulty with weight bearing and 
stair climbing, caused the veteran to develop left knee and 
low back pain.  

The above-cited evidence is not cumulative or duplicative of 
the evidence previously of record.  Rather, it demonstrates 
current disabilities of the left knee and low back and 
suggests a causal connection between such and the veteran's 
service-connected right knee disability.  As such it is so 
significant that it must be considered in order to fairly 
decide the claims.  Thus, reopening is warranted.  38 C.F.R. 
§ 3.156(a).

Having reopened the veteran's claims, the Board turns to the 
question of whether service connection is warranted for 
either a left knee disability or a low back disability.  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran's service medical records do not 
reveal complaints or treatment for a left knee or low back 
disorder.  In September 2001, the veteran was afforded a VA 
examination limited to examination of her service-connected 
right knee.  At that time the veteran complained of daily 
right knee pain, to include affecting her hamstring.  She 
also complained of right knee swelling, worse with walking.  
She reported intermittent use of a brace and indicated that 
she experienced some incoordination in her gait.  The 
diagnosis was patellofemoral pain disorder with synovitis.

During an October 2002 VA examination, the veteran again 
reported knee pain when walking, climbing stairs or climbing 
ladders.  She indicated that her left knee and low back were 
also painful as a result of problems caused by her right knee 
disorder.  Physical examination revealed back flexion limited 
to 50 degrees with pain in the sacroiliac joint on the right.  
There was also evidence of tender kneecaps and left knee 
infrapatellar tenderness.  The diagnoses were infrapatellar 
tendonitis of the left knee and sacroiliac joint dysfunction 
with muscle spasm.  The VA examiner noted that the veteran 
walked with a small limp and that muscle tightness would 
result from a change in gait.  The examiner then opined that 
the left knee had an overuse injury.  The examiner stated 
that such was most likely not associated with the right knee 
disorder.  The examiner noted that lumbar spine muscle spasm 
"could be associated with the limp as well as not", also 
noting that the more the veteran limped the more she 
complained of pain in her back.

In a supplemental opinion, the VA examiner opined that knee 
pain does not cause back pain.  The examiner stated that any 
limitation of extension of the back was not due to a knee 
disorder but stated that muscle spasm in the back could or 
could not be related.  He also indicated that the veteran's 
back and knee disorders were separate entities with no 
injurious episode to connect them.  

In an August 2003 letter, private doctor, G. Baum, D.O., 
indicated that his August 2001 examination revealed that the 
veteran's ongoing pain with her right knee caused her to use 
her left knee for climbing, arising out of a chair and 
stooping.  Such actions had resulted in increased discomfort 
along the patellar tendon and patellofemoral joint.  He 
opined that her ongoing left knee pain was a direct result of 
the right knee disorder.  

The Board acknowledges the VA examiner's opinion that there 
is no injurious episode connecting the veteran's service-
connected right knee disability to disability of the left 
knee or low back and the conclusion, in essence, that 
disability of the left knee and of the low back are 
diagnostic entities separate from the veteran's service-
connected right knee disability.  That same examiner, 
however, noted clinical findings pertinent both to the left 
knee and to the sacroiliac area and also noted that the 
veteran was limping due to right knee symptomatology at the 
time of the examination.  Based on such, the examiner 
concluded that the veteran had an overuse injury of the left 
knee and also concluded that muscle spasm in the veteran's 
back could result from limping.  Thus, the VA examiner's 
opinions demonstrate that changes in the veteran's gait due 
to right knee pain, swelling, incoordination and limping are 
as likely as not to result in back spasm.  The VA opinions 
also suggest a connection between right knee symptoms and the 
recognized overuse of the left knee.

The Board also finds extremely probative opinions from the 
veteran's private examiner dated in August 2001 and August 
2003.  The private examiner clearly indicated that right knee 
pain caused the veteran to rely upon her left knee, and that 
as a result she had developed a left knee disability.  The 
private physician also noted that the veteran's right knee 
residuals resulted in the development of low back pain.  

Based on the above the Board finds that the medical evidence 
of record is in relative equipoise with regard to the likely 
etiology of the veteran's left knee and back disabilities.  
Even though no left knee or low back injury is shown as 
having occurred due to right knee disability, the competent 
medical evidence on the whole shows that the change in the 
veteran's gait due to right knee disability could as likely 
as not result in muscle tightness, left knee pain and low 
back pain with spasm.  There is no competent medical evidence 
clearly refuting such causal connection.  Thus, upon review 
of all of the evidence of record, and resolving reasonable 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for infrapatellar tendonitis of the 
left knee and for sacroiliac joint dysfunction with muscle 
spasm, as secondary to the veteran's service-connected right 
knee patellofemoral pain syndrome with synovitis and history 
of right hamstring involvement.  


ORDER

Service connection for infrapatellar tendonitis of the left 
knee is granted as secondary to patellofemoral pain syndrome 
with synovitis and a history of right hamstring involvement.

Service connection for sacroiliac joint dysfunction with 
muscle spasm is granted as secondary to right patellofemoral 
pain syndrome with synovitis and a history of right hamstring 
involvement.



	                        
____________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



